DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Poole et al. (6938525) in view of Honick (4144779). 

In reference to claim 1, Poole et al. disclose a quick-adjust pipe wrench comprising: an elongated shank (12) having a handle end (16), a head end (upper end of 12, see Figure 8) mounting an inverted L-shaped upper jaw (14) with a transversely protruding upper jaw member (20), a sliding casing (22) slidably mounted on said shank and defining a sliding lower jaw (24) facing said upper jaw member and slidable on said shank alternatively toward or away from said upper jaw member (Figure 1 and Column 4, Lines 3-41), said shank having a jaw facing side (left side of 12, see Figure 1) with an elongated gripping surface (30), a brake lever (32) pivotally mounted on said sliding casing (Column 4, Lines 11-24) and spring biased (at 44, Figure 4) for engagement of a brake surface (i.e. at 42) on said brake lever with said gripping surface for locking said casing from abiding away from said upper jaw (Figure 5 and Column 4, Lines 3-41), said brake lever having a depression contact area (25) exposed under said lower jaw for thumb or finger engagement by an operator to disengage said brake surface from said gripping surface (Column 4, Lines 24-27), said gripping surface consisting of racks of teeth (30, Figure 5) and whereby said sliding casing will slide upwardly toward said upper jaw but is braked against downwardly sliding movement away from said upper jaw when said brake surface is meshed with said gripping surface teeth (Column 4, Lines 3-41), but lack, providing said brake surface with racks of teeth that point downward away from said upper jaw, and having the teeth of said gripping surface pointing upward toward said upper jaw. The examiner notes that Poole et al. do teach of providing various teeth geometries “A user has freedom in choosing teeth geometries, so long as the teeth allow the brake lever to slide closed when the brake lever is not engaged. The teeth may be formed in the desired shape, such as depicted, by a number of means, for instance by a hob or by broaching the slide bar. ” (see Column 3, Lines 62-67). However, Honick teaches that it is old and well known in the art at the time the invention was made to provide a pipe wrench (Figure 1) comprising engagement means (i.e. teeth) formed between both of a brake lever (4) and a gripping surface (22) of an elongated shaft (20), wherein the brake lever includes a brake surface with racks of teeth (42) that point downward (see first figure below) away from an upper jaw (note; when the engaging portion 42, of Poole et al., is modified with the downwardly oriented teeth 42, as taught by Honick, the teeth would point downward away from upper jaw 24 or 20, of Poole et al., see second and third figures below), and the gripping surface includes teeth (22) pointing upward (see first figure below) toward said upper jaw (at 21 or 10 of Honick and when combined with Poole et al. teeth 22 would replace teeth 30 and thus would point upward toward upper jaw 24 or 20, of Poole et al., see second and third figures below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the engagement between the brake lever and the gripping surface, of Poole et al., with the known technique of providing a toothed engagement between both of the brake lever and the gripping surface,  wherein the teeth of the brake surface point downward away from said upper jaw and the teeth of said gripping surface point upward toward said upper jaw, as taught by Honick, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively locks the wrench in a desired position while preventing unwanted disengagement and [AltContent: textbox (Griping surface teeth that point upward )]frequent resetting during normal operation. 
[AltContent: textbox (Brake lever teeth that point downward )][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image1.png
    370
    374
    media_image1.png
    Greyscale

[AltContent: textbox (Modified griping surface which will include the upward oriented teeth (as taught by Honick) that would point upward toward jaw 24 or 20)][AltContent: textbox (Modified engaging portion of brake lever which will include the downward oriented teeth (as taught by Honick) that would point downward away from jaw 24 or 20)][AltContent: arrow][AltContent: arrow]   
    PNG
    media_image2.png
    797
    320
    media_image2.png
    Greyscale
                             
    PNG
    media_image3.png
    483
    359
    media_image3.png
    Greyscale

	


In reference to claim 2, Poole et al. disclose that said inverted L-shaped upper jaw is pivotally mounted (at 18) to said head end of said shank (Figure 8) and is spring biased (at 50) against a stop (formed as the uppermost surface of 12 or as the inner surface that contains or holds the spring, Figure 8) and rotatable away from said stop against said spring bias to rotate said transversely protruding upper jaw member upwardly away from said lower jaw (Figure 8 and Column 4, Lines 50-65). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olsen (2003/0183048) also shows a pipe wrench comprising a shaft (12) having upwardly pointing teeth (8) that point toward an upper jaw (32, Figure 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723